DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 10, 11, 13, 17-19, 22, 26-28, and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Vexler et al. (2008/0164049) in view of Glew et al. (9875825).
 	
    PNG
    media_image1.png
    557
    751
    media_image1.png
    Greyscale

 	Vexler et al. discloses a data cable (10, Fig. 5D) for improving electrical performance with a reduced cross-sectional diameter, comprising: a filler comprising a plurality of arms radiating from a central portion, each adjacent pair
of the plurality of arms bordering a channel between the adjacent pair so as to define a plurality of channels around the filler, each arm of the plurality of arms including a terminal portion; a plurality of twisted pairs of insulated conductors, each twisted pair of insulated conductors positioned within a channel of the plurality of channels, wherein each arm of the plurality of arms of the filler provides a physical barrier between an adjacent pair of the plurality of twisted pairs of insulated conductors maintaining a separation between the adjacent pair of the
plurality of twisted pairs of insulated conductors; and a jacket (18) surrounding the filler, and the plurality of twisted pairs of insulated conductors, wherein at least a portion of the jacket is asymmetrical, and wherein at least one arm of the filler has a length greater than a first distance from the central portion of the filler to a line tangent to an outermost portion of two adjacent twisted pairs of insulated conductors of the plurality of twisted pairs of insulated conductors (re claims 1, 11, 18, 19, and 27).
 	Vexler et al. does not disclose a conductive barrier tape surrounding the filler and plurality of twisted pairs of insulated conductors, wherein the at least one arm of the filler is in contact with and supports the conductive barrier tape (re claims 1, 11, 18, 19, and 27).
 	Glew et al. (Fig. 10A) discloses a data cable comprising a conductive barrier tape (310) surrounding a filler and a plurality of twisted pairs of insulated conductors, wherein at least one arm of the filler is in contact with and supports the conductive barrier tape.
 	It would have been obvious to one skilled in the art to modify the cable of Vexler et al. by wrapping a conductive barrier tape around the filler and the twisted pairs such that at least one arm of the filler is in contact with and supports the conductive barrier tape as taught by Glew et al. to provide an electrical shield in the cable.  It is noted that in the modified cable of Vexler et al., the at least one arm of the filler is in contact with and supports the conductive barrier tape at a position farther from the central portion of the filler than the line tangent to the outermost portion of the two adjacent twisted pairs, and at least one of the twisted pairs makes contact with at least one of the arms and at least a portion of the conductive barrier tape.
 	Re claims 4, 5, 13, and 22, Vexler et al., as modified, discloses that a first arm of the plurality of arms has a length greater than the first distance from the central portion of the filler to the line tangent to the outermost portion of two adjacent twisted pairs of insulated conductors, wherein a second arm of the plurality of arms has a second length greater than a second distance from the central portion of the filler to a second line tangent to an outermost portion of a second two adjacent twisted pairs of insulated conductors of the plurality of twisted pairs of insulated conductors, and wherein the length of the first arm of the filler is different from the second length of the second arm of the filler.
 	Re claims 10, 17, 26, and 32, since the modified data cable of Vexler et al. comprises structure and material as claimed, an average summed attenuation to near-end crosstalk ratio (PS-ACRN) electrical characteristics value of the data
cable over a frequency range from 200 to 600 MHz is at least 3 decibels greater
than an average PS-ACRN electrical characteristic value of a second data cable
lacking a filler having at least one arm with a length greater a first distance from a
central portion of the filler of the second data cable to the line tangent to an
outermost portion of two adjacent twisted pairs of insulated conductors of the
second data cable over the frequency range.
 	Re claims 27 and 31, Vexler et al., as modified, discloses that the first arm of the filler extends from the central portion into a region bordered by the first pair, the second pair, and a portion of the conductive barrier tape, wherein the length of the first arm of the filler is selected to adjust a volume of the region bordered by the first pair, the second pair, and the portion of the conductive barrier tape so as to control non-linear effects on electrical performance of the cable caused by electro-magnetic interactions between the pairs, the conductive barrier tape, and an air dielectric within the region; specifically the length of the first arm is greater than the first distance from the central portion of the filler to the line tangent to the first pair and the second pair.
 	Re claim 28, Vexler et al., as modified, discloses the first arm of the filler supporting the portion of the conductive barrier tape at a position closer to the center of the cable than a maximum radius of the cable.
 	Re claim 30, Vexler et al., as modified, discloses the first arm of the filler providing a physical barrier between the first twisted pair and the second twisted pair.

Claims 1, 11, 18, 19, 27, and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Clark et al. (20070163800) in view of Glew et al.
 	
    PNG
    media_image2.png
    389
    678
    media_image2.png
    Greyscale

 	Clark et al. discloses a data cable (Fig. 8, 9, or 11) for improving electrical performance with a reduced cross-sectional diameter, comprising: a filler (172) comprising a plurality of arms radiating from a central portion, each adjacent pair
of the plurality of arms bordering a channel between the adjacent pair so as to define a plurality of channels around the filler, each arm of the plurality of arms including a terminal portion; a plurality of twisted pairs of insulated conductors, each twisted pair of insulated conductors positioned within a channel of the plurality of channels, wherein each arm of the plurality of arms of the filler provides a physical barrier between an adjacent pair of the plurality of twisted pairs of insulated conductors maintaining a separation between the adjacent pair of the
plurality of twisted pairs of insulated conductors; and a jacket (176) surrounding the filler, and the plurality of twisted pairs of insulated conductors, wherein at least a portion of the jacket is asymmetrical, and wherein at least one arm of the filler has a length greater than a first distance from the central portion of the filler to a line tangent to an outermost portion of two adjacent twisted pairs of insulated conductors of the plurality of twisted pairs of insulated conductors (re claims 1, 11, 18, 19, and 27).
 	Clark et al. does not disclose a conductive barrier tape surrounding the filler and plurality of twisted pairs of insulated conductors, wherein the at least one arm of the filler is in contact with and supports the conductive barrier tape (re claims 1, 11, 18, 19, and 27).
 	Glew et al. (Fig. 10A) discloses a data cable comprising a conductive barrier tape (310) surrounding a filler and a plurality of twisted pairs of insulated conductors, wherein at least one arm of the filler is in contact with and supports the conductive barrier tape.
 	It would have been obvious to one skilled in the art to modify the cable of Clark et al. by wrapping a conductive barrier tape around the filler and the twisted pairs such that at least one arm of the filler is in contact with and supports the conductive barrier tape as taught by Glew et al. to provide an electrical shield in the cable.  It is noted that in the modified cable of Clark et al., the at least one arm of the filler is in contact with and supports the conductive barrier tape at a position farther from the central portion of the filler than the line tangent to the outermost portion of the two adjacent twisted pairs, and at least one of the twisted pairs makes contact with at least one of the arms and at least a portion of the conductive barrier tape.
 	Re claim 29, Clark et al., as modified, also discloses the cable having a maximum diameter through two twisted pairs in opposition across the filler, and an average diameter of the cable being less than the maximum diameter of the cable.
 	Re claim 30, Clark et al., as modified, discloses the first arm of the filler providing a physical barrier between the first twisted pair and the second twisted pair.
 	Re claims 27 and 31, Clark et al., as modified, discloses that the first arm of the filler extends from the central portion into a region bordered by the first pair, the second pair, and a portion of the conductive barrier tape, wherein the length of the first arm of the filler is selected to adjust a volume of the region bordered by the first pair, the second pair, and the portion of the conductive barrier tape so as to control non-linear effects on electrical performance of the cable caused by electro-magnetic interactions between the pairs, the conductive barrier tape, and an air dielectric within the region; specifically the length of the first arm is greater than the first distance from the central portion of the filler to the line tangent to the first pair and the second pair.

Response to Arguments
7.	Applicant’s arguments with respect to claims 1, 11, 18, and 27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

				Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980. The examiner can normally be reached M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee J Lee can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/CHAU N NGUYEN/Primary Examiner, Art Unit 2841